      Case 1:18-cv-11642-VM-DCF Document 228-7 Filed 06/11/21 Page 1 of 4




                                Exhibit G




June 11, 2021                              Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
  Case
  Case 1:18-cv-11642-VM-DCF
       1:18-cv-11642-VM-DCF Document
                            Document 228-7
                                     155-9 Filed
                                           Filed 06/11/21
                                                 05/29/20 Page
                                                          Page 2
                                                               2 of
                                                                 of 4
                                                                    4
                                                                             卢森堡分行
                                                                             LUXEMBOURG BRANCH
                                                                             TEL: +352 286 6660 1
                                                                             FAX: +352 286 666 333




                           AMENDMENT TO LOAN AGREEMENT
                                                                 Our reference: CB20160090B


THIS AMENDMENT TO LOAN AGREEMENT (the “Amendment”) is made as of September 20,
2016

BETWEEN:

A.      China Merchants Bank Co., Ltd., Luxembourg Branch, having its registered office at 20,
        boulevard Royal, L - 2449 Luxembourg, registered with the Luxembourg Trade and
        Companies Register under number B193833 (hereafter referred to as the “Bank”); and
B.      NQ Mobile Inc., a limited company incorporated and existing under the laws of Cayman
        Islands, having its registered office at PO Box 309, Ugland House, Grand Cayman, KY1-
        1104, Cayman Islands and registered with the Companies Registry under number 183784
        (hereafter referred to as the “Borrower”, and together with the Bank, the “Parties”, and
        each a “Party”).

WHEREAS the Parties have entered into a Loan Agreement on July 26, 2016 (herein referred
to as the “Agreement”);

WHEREAS the Parties intend to amend by mutual consent the Agreement to change some
arrangements thereof.

IN CONSIDERATION THEREOF, the Parties hereto hereby agree to amend the Agreement as
follows:

     1. to delete the definitions of “Availably Period” and “SBLC or Guarantee” in Clause 1
        of the Agreement and to replace them by the following from the signing date of the
        Agreement:

““Availability Period” means the period of six (6) months from the signing date of this
Agreement.”

““SBLC or Guarantee” means the standby letter of credit or guarantee issued by China
Merchants Bank Co., Ltd. Beijing Branch with respect to Loans to be made hereunder within the
Availability Period.”
For the avoidance of doubt, the Parties agree that one SBLC or Guarantee may secure the
liabilities of the Borrower resulting from multiple drawdowns under the Agreement. The
remaining part of the Agreement is to be construed accordingly.

     2. To amend the Loan purposes as defined in Clause 2 of the Agreement so as to add from
        the signing date hereof the two following purposes thereto: “3) working capitals,

20 boulevard Royal L-2449 Luxembourg
RCS Luxembourg: B 193 833
TVA: LU 275 09 686
                                                                                            Page 1 of 3
  Case
  Case 1:18-cv-11642-VM-DCF
       1:18-cv-11642-VM-DCF Document
                            Document 228-7
                                     155-9 Filed
                                           Filed 06/11/21
                                                 05/29/20 Page
                                                          Page 3
                                                               3 of
                                                                 of 4
                                                                    4
                                                                               卢森堡分行
                                                                               LUXEMBOURG BRANCH
                                                                               TEL: +352 286 6660 1
                                                                               FAX: +352 286 666 333




          including purchases of goods or services, payment of audit fees or lawyer fees, servers
          rental fees and labour cost; and 4) share investment by Linkmotion Holdings Limited.”

As a result of the foregoing amendment, Clause 2 of the Agreement shall be read as follows
from the signing date hereof:

“§2 PRINCIPAL AMOUNT
Subject to the terms and conditions hereinafter set forth, the Bank agrees to provide to the
Borrower and the Borrower agrees to accept from the Bank, one or several Loans, which may be
drawn down in whole or in part, in an aggregate principal amount of United State Dollars Ten
Million (USD 10,000,000.-) (the “Total Commitment”) for the purposes of 1) repurchase the
Convertible Senior Notes issued by the Borrower from unrelated company (ies); 2) working
capital for its subsidiary – Linkmotion Holdings Limited; 3) working capitals, including purchases
of goods or services, payment of audit fees or lawyer fees, servers rental fees and labour cost;
and 4) share investment by Linkmotion Holdings Limited.”

     3. To amend Clause 3.7 of the Agreement from the signing date hereof so as to remove
        condition f. as laid down thereunder so that there is no longer limit for that Loan
        purpose from the signing date hereof.

     4. To add from the signing date hereof the following Clause 3.8 after the amended
        Clause 3.7 of the Agreement:

“3.8      If the Loan purpose is 3) working capital, including purchases of goods or services,
          payment of audit fees or lawyer fees, servers rental fees and labour cost:
          f.      Before drawdown, the Borrower shall provide to the satisfaction of the Bank a
                  drawdown plan or documents to justify that Loan purpose.
          g.      Within 1 month after drawdown, the Borrower shall provide to the satisfaction
                  of the Bank a proof of remittance, which should comply with the previous Loan
                  purpose.

     5. To add from the signing date hereof the following Clause 3.9 after the new Clause
        3.8 of the Agreement:

“3.9      If the Loan purpose is 4) share investment by Linkmotion Holdings Limited:
          h.        Before drawdown, the Borrower shall provide to the satisfaction of the Bank a
                    share purchase agreement between Linkmotion Holdings Limited and a third
                    party.
          i.        Within 1 month after drawdown, the Borrower shall provide to the satisfaction
                    of the Bank a proof of remittance, which should comply with the previous Loan
                    purpose.

     6. To renumber from the signing date hereof Clause 3.8 of the Agreement as Clause
        3.10.


20 boulevard Royal L-2449 Luxembourg
RCS Luxembourg: B 193 833
TVA: LU 275 09 686
                                                                                              Page 2 of 3
  Case
  Case 1:18-cv-11642-VM-DCF
       1:18-cv-11642-VM-DCF Document
                            Document 228-7
                                     155-9 Filed
                                           Filed 06/11/21
                                                 05/29/20 Page
                                                          Page 4
                                                               4 of
                                                                 of 4
                                                                    4
                                                                           卢森堡分行
                                                                           LUXEMBOURG BRANCH
                                                                           TEL: +352 286 6660 1
                                                                           FAX: +352 286 666 333




     7. To amend from the signing date of the Agreement the first footnote of Clause 14.1
        of the Agreement so as to extend the ratione temporis scope of the Commitment
        Fee from three (3) months to six (6) months as follows: “Only applicable for a
        revolving loan or a fixed loan whose Availability Period exceeds six (6) months.”

This Amendment is supplemental to, and to be read in conjunction with, the Agreement.
All capital terms not defined herein shall have the same meaning as ascribed to them in the
Agreement.
Save as amended by this Amendment, the Agreement remains and continues in full force
and effect.


The Amendment has two originals, Party A and Party B shall each have one copy, with the same
legal effect.


For and on behalf of the Bank:
China Merchants Bank Co., Ltd., Luxembourg Branch




By:__________________________________
Name:
Title:


For and on behalf of the Borrower:
NQ Mobile Inc.




By:__________________________________
Name:
Title:




20 boulevard Royal L-2449 Luxembourg
RCS Luxembourg: B 193 833
TVA: LU 275 09 686
                                                                                          Page 3 of 3
